DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the recitation “a ratio of a cross-sectional area of a channel of the first set of channels to a cross-sectional area of a channel of the second set of channels, wherein the cross-sectional area of the channel of the first set of channels and the cross- sectional area of the channel of the second set of channels are both measured at a particular radial distance from the axial centerline, is uniform along a radial direction of the heat exchanger” is unclear.  It is unclear how a ratio of the areas defined by a distance from a particular radial distance form the axial centerline can be uniform along the radial direction.  It is unclear what areas are being compared, or how such a ratio can be determined to be uniform along a radial direction.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US20170198990) in view of Basseen (US5107919). 
Regarding claim 1, Turney discloses a heat exchanger (see Fig. 3 or 4, annotated below, hereinafter Fig. A) comprising: a first set of fins (Fig. A) that extend radially and that are coaxial with each other, wherein the first set of fins forms a first set of channels (Fig. A); a second set of fins (Fig. A) that extend radially and that are coaxial with each other, wherein the second set of fins forms a second set of channels (Fig. A), wherein channels of the first and second sets of channels are disposed in an alternating pattern in a circumferential direction, wherein the first and second sets of fins are integrally formed together, and wherein a cross-sectional width of a channel in the circumferential direction of at least one of the first set of channels and the second set of channels increases as a radial distance from a centerline axis of the heat exchanger increases (see widths thereof); and a curved exterior wall (Fig. A), wherein the first and second sets of fins are contained within the exterior wall.

    PNG
    media_image1.png
    569
    1021
    media_image1.png
    Greyscale

	Fig. A – Annotated Fig. 3 & 4 of Turney
Turney does not teach a first inlet header and a first outlet header, wherein the first inlet header is fluidly connected to and disposed on an upstream end of the first set of fins, and wherein the first outlet header is fluidly connected to and disposed on a downstream end of the first set of fins; a second inlet header and a second outlet header, wherein the second inlet header is fluidly connected to and disposed on an upstream end of the second set of fins, and wherein the second outlet header is fluidly connected to and disposed on a downstream end of the second set of fins; and a third inlet header and a third outlet header, wherein the third inlet header is fluidly connected to and disposed on an upstream end of a chamber, and wherein the third outlet header is fluidly connected to and disposed on a downstream First Named Inventor: Paul M. ColsonApplication No.: 16/752,043-3-end of the chamber.
Basseen teaches a first inlet header (see annotated Fig. 6 below, hereinafter Fig. B) and a first outlet header (Fig. B), wherein the first inlet header is fluidly connected to and disposed on an upstream end of the first set of fins, and wherein the first outlet header is fluidly connected to and disposed on a downstream end of the first set of fins; a second inlet header (Fig. B) and a second outlet header (Fig. B), wherein the second inlet header is fluidly connected to and disposed on an upstream end of the second set of fins, and wherein the second outlet header is fluidly connected to and disposed on a downstream end of the second set of fins; and a third inlet header (Fig. B) and a third outlet header (Fig. B), wherein the third inlet header is fluidly connected to and disposed on an upstream end of a chamber, and wherein the third outlet header is fluidly connected to and disposed on a downstream First Named Inventor: Paul M. ColsonApplication No.: 16/752,043-3-end of the chamber, in order to increase the efficiency of the heat exchanger by increasing the surface area (Col. 6, lines 40-55).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Turney to include Basseen, in order to increase the efficiency of the heat exchanger by increasing the surface area (Col. 6, lines 40-55).

    PNG
    media_image2.png
    588
    970
    media_image2.png
    Greyscale

Fig. B – Annotated Fig. 6 of Basseen
Regarding claim 2, Turney discloses the limitations of claim 2, and Turney further discloses the first and second sets of channels (Fig. A) have a first radial region (Fig. A), and wherein: each channel of the first set of channels comprises a tapered shape (see shape thereof) that increases in width along a radially outward direction; each channel of the second set of channels comprises a tapered shape (see shape thereof) that increases in width along the radially outward direction; and a ratio between a width of a channel of the first set of channels and a width of a channel of the second set of channels remains approximately constant across the first radial region (as permissibly gleaned from Fig. A).
Regarding claim 3, Turney discloses the limitations of claim 1, and Turney further discloses the cross-sectional width of each channel of the first set of channels at a first radial location from the axial centerline of the heat exchanger is greater than the width of each channel of the second set of channels at the same radial location from the axial centerline of the heat exchanger (Fig. A).
Regarding claim 5, Turney discloses the limitations of claim 1, and Turney further discloses the channels of the first and second sets of channels extend radially outward relative to the axial centerline of the heat exchanger (Fig. A). 
Regarding claim 6, Turney discloses the limitations of claim 1, and Turney further discloses a ratio of a cross-sectional area of a channel of the first set of channels to a cross-sectional area of a channel of the second set of channels is uniform along a radial direction of the heat exchanger, wherein the cross-sectional area of the channel of the first set of channels and the cross- sectional area of the channel of the second set of channels are both measured at a particular radial distance from the axial centerline (as permissibly gleaned from Fig. A, see for example two such areas in first radial region).
Regarding claim 7, Turney discloses the limitations of claim 1, and Turney further discloses the first and second sets of fins are integrally formed with the exterior wall via layer-by-layer additive manufacturing (¶[0026]). 
Regarding claim 8, Turney discloses the limitations of claim 1, and Turney further discloses the first and second sets of channels (Fig. A) are fluidly separated from one another and are configured to transfer heat from a first fluid flowing through the first set of channels to a second fluid flowing through the second set of channels (¶[0006]).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turney (US20170198990) in view of Basseen (US5107919), Sasaki (JP2008232449) and Taira (JP200213882). 
Regarding claim 4, Turney teaches the limitations of claim 1, and Turney is silent to each fin of the first set of fins includes a helical shape; and wherein each fin of the second set of fins matches the helical shape of each fin of the first set of fins.
Sasaki each fin of the first set of fins includes a helical shape; and wherein each fin of the second set of fins matches the helical shape of each fin of the first set of fins (see fins of 16/18 Fig. 2 & 6).  Taira teaches such a helical flow provides swirling of the heat exchange medium and thus increases heat transfer (¶[0048]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Turney to include the spiraling flow paths of Sasaki, in light of the teachings of Taira, in order to provide swirling of the heat exchange medium and thus increase heat transfer (¶[0048]).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments with respect to claim 2 have been found persuasive.  The arguments directed to claim 6 are considered moot, however, the amendments have introduced new issues as detailed above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763